Citation Nr: 1036899	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her cousin




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Army 
from January 1964 to January 1966.  The Veteran died in October 
2008; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Reno, 
Nevada, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which in pertinent part, denied service 
connection for cause of the Veteran's death.  

In August 2010, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge, held via 
videoconference fron the RO.  A copy of the transcript is of 
record.  


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died on 
October [redacted], 2008; the listed cause of death is cardiac arrest due 
to, or as a consequence of pneumonia, etiology unclear.  

2.  The competent evidence of record shows that the Veteran's 
cause of death was substantially or materially related to 
service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

II.  Analysis

When a Veteran dies from a service connected disability, VA shall 
pay Dependency and Indemnity Compensation (DIC) to the Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran 
will be considered service connected when the evidence 
establishes that a service connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of death; 
as this requires a determination as to whether there were 
debilitating effects and a general impairment of health caused by 
the service-connected disability which rendered the Veteran less 
capable of resisting the effects of an unrelated disability.  38 
C.F.R. § 3.312(c)(3).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant. 

At the August 2010 hearing, the appellant testified that the 
Veteran's service-connected diabetes mellitus, type II, prevented 
him from properly healing from multiple infections, which 
attacked his body and caused his untimely demise.  She contends 
that service connection is warranted for the Veteran's cause of 
death.  

In this case, the Veteran died in October 2008.  The death 
certificate lists the immediate cause of death as cardiac arrest 
due to, or as a consequence of pneumonia with an unclear 
etiology.  At the time of the Veteran's death, service connection 
was in effect for diabetic nephropathy and hypertension rated 60 
percent disabling; diabetes mellitus, type II, rated 20 percent 
disabling; peripheral neuropathy of all extremities, rated 10 
percent disabling each; and erectile dysfunction rated 0 percent 
disabling.  This results in a combined disability evaluation of 
80 percent.

In January 2009, the Veteran's claims file was reviewed by a VA 
physician to determine whether his service-connected disabilities 
caused his death.  After a thorough review of the claims file, 
the VA physician opined that the Veteran's stated cause of death 
of cardiac arrest was "less likely as not" caused by or a 
result of his service-connected disabilities.  However, she also 
explained that while the state medical examiner concluded that 
the Veteran's cause of death was cardiac arrest, it was in fact 
more likely he died from septic shock.  While in the hospital, he 
had developed a lung infection, and had ongoing urinary tract 
infections.  He had "many reasons for increased risk of 
infection."  He also had a number of reasons for a decreased 
ability to fight such infections, including renal cancer and 
diabetes.  Even before the diagnosis of and treatment for renal 
cancer, the Veteran had a well established history of difficulty 
healing infected wounds.  Medical records showed, and the VA 
examiner agreed, that diabetes contributed to the healing 
difficulties.  The VA doctor therefore opined that the Veteran 
may have lived "a short time" longer if not for diabetes.  The 
cancer likely would have led to his death within the next six 
months.

While the January 2009 VA physician's opinion, on its face, 
suggest that the Veteran's stated cause of death is not related 
to his service-connected disabilities, it also states that his 
service-connected diabetes mellitus materially contributed to the 
Veteran's death.  The Veteran's service-connected diabetes caused 
his overall immune system to weaken, thereby resulting in his 
inability to heal and fight infections.  The Veteran's inability 
to fight off the lung infection during his final stay and the 
continuing urinary tract infections eventually led to sepsis and 
septic shock, which caused his death.  While the Veteran would 
apparently have died from nonservice connected renal cancer in 
the following months, the presence of diabetes accelerated that 
process and materially and substantially contributed to the 
direct cause of his death, septic shock.  Death was no 
accelerated by mere minutes, days, or even weeks; the VA examiner 
indicates that the death was sped up by as much as six months.  
Accordingly, service connection for the cause of the Veteran's 
death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


